Citation Nr: 0704806	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  02-10 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of right 
ankle sprain injury, claimed as arthritis in the right foot.

2.  Entitlement to service connection for residuals of right 
ankle sprain injury, claimed as a bone spur in the right 
foot.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as secondary to 
service-connected diabetes mellitus.

4.  Entitlement to service connection for a prostate 
disorder.  

5.  Entitlement to an increased disability rating for 
hemorrhoids with anal fistulas and status post fistulotomy, 
presently evaluated as 60 percent disabling.

6.  Entitlement to a clothing allowance.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1968.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of 2002 and 2003 rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The decision below dismisses the appeal on the claims of 
entitlement to service connection for a prostate disorder and 
an increased rating for hemorrhoids.  The claims of 
entitlement to service connection for residuals of right 
ankle injury and peripheral neuropathy (issues numbered 1, 2, 
and 3) are addressed in the REMAND portion of the decision 
below.  

With respect to issue numbered 6 above, that matter is also 
addressed in the REMAND portion of the decision below to the 
extent the veteran filed a timely notice of disagreement to 
the February 2003 denial of a claim of entitlement to annual 
clothing allowance.  Manlincon v. West, 12 Vet. App. 238 
(1998).  

However, the veteran has also filed multiple statements 
concerning his belief that he is entitled to annual 
entitlement to clothing allowance for the years 2002, 2003, 
and 2004.  It is not clear based on the record whether that 
matter has been addressed by the RO, and it is referred to 
the RO for appropriate action.    


FINDING OF FACT

At the October 2006 BVA hearing, prior to appellate 
adjudication, the veteran withdrew his appeal on the claims 
of entitlement to service connection for a prostate disorder 
and an increased rating for hemorrhoids.   


CONCLUSION OF LAW

The criteria for withdrawal of substantive appeal on the 
claims of entitlement to service connection for a prostate 
disorder and an increased rating for hemorrhoids are met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West2002), the Board may dismiss 
any appeal which fails to allege a specific error of fact or 
law in the determination being appealed.  38 C.F.R. § 20.202 
(2006).  A substantive appeal may be withdrawn in writing any 
time before the Board promulgates a decision.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  A withdrawal need not be in writing if it is 
made on the record, at a hearing.  38 C.F.R. § 20.204 (2006).  

At the October 2006 BVA hearing (see transcript, p. 3), the 
veteran expressed his intent to withdraw from appellate 
review his claims of entitlement to service connection for a 
prostate disorder and an increased rating for hemorrhoids.  
Since the appellant has withdrawn this portion of his appeal, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning those claims.  
Accordingly, the Board does not have jurisdiction to review 
the appeal concerning those claims, and they are dismissed.


ORDER

The appeal on the claims of entitlement to service connection 
for a prostate disorder and an increased rating for 
hemorrhoids is dismissed.  


REMAND

A preliminary review of the record with respect to the 
remaining issues discloses a need for further development 
prior to further appellate review.  As for the claims of 
service connection for residuals of right ankle injury, 
claimed as arthritis and a bone spur of the right foot, the 
Board is of the opinion that a VA examination is necessary.  
The record reflects that the veteran was seen for pertinent 
complaints during service and that he has essentially 
reported that he has continued to experience symptomatology 
that is related to his service complaints.  A VA examination 
is necessary to determine whether the veteran has any 
residuals of the right ankle symptomatology he was treated 
for during service.    

As for the claim for service connection for peripheral 
neuropathy of the lower extremities due to diabetes mellitus, 
the record contains conflicting opinions as to whether the 
veteran actually has peripheral neuropathy of the lower 
extremities.  For example, following a May 2004 VA medical 
examination it was stated that the veteran had diabetes 
mellitus with probable neuropathy, and following a July 2004 
general medical examination he was noted to have bilateral 
lower extremity peripheral neuropathy, secondary to diabetes 
mellitus.  However, a more detailed January 2003 VA 
examination report reflects a discussion of clinical 
findings, including VA nerve conduction studies, and reflects 
that a VA examiner determined did not support a definite 
conclusion that the veteran has diabetic peripheral 
neuropathy in the lower extremities.  The examiner concluded 
that he "cannot say with any objectivity that [the 
veteran's] complaints [of neuropathy] are as a consequence of 
his diabetes."  He suggested that further opinion of a 
neurologist might be warranted.  Therefore, under the fact 
and circumstance of this case, the Board is of the opinion 
that the veteran should be afforded an examination to 
determine whether he does have for peripheral neuropathy of 
the lower extremities due to diabetes mellitus.  

Lastly, with respect to the veteran's claim for a clothing 
allowance the record reflects a February 2003 determination, 
by letter, of the Pittsburgh, Pennsylvania, RO, denying the 
veteran's claim of entitlement to annual clothing allowance.  
The record also reflects the veteran's and his 
representative's statements responsive to that determination, 
received within a year thereof, to the effect that the 
veteran disagrees with that denial.  Where, as here, the 
veteran has filed a timely Notice of Disagreement on an 
unfavorable RO decision, the Board must remand, rather than 
refer, the matter for the issuance of a Statement of the 
Case.  Manlincon v. West, 12 Vet. App. 238 (1998).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should provide notice to the 
veteran consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) and the 
guidance provided in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should ask the veteran to 
specifically identify any sources of 
additional evidence, lay or medical, that 
he believes might be pertinent to his 
right foot arthritis, right foot bone 
spur, or any other problem he contends is 
associated with in-service right ankle 
injury, and as well, his peripheral 
neuropathy, and which he desires VA to 
review before adjudicating the claims.  
If he does so, the RO should assist him 
in securing the missing items consistent 
with the duty to assist.  

3.  The RO should ensure that any more 
recent VA medical records are associated 
with the claims file.

4.  The veteran should be afforded an 
examination of his right ankle and foot 
to ascertain the nature and etiology of 
all disorders that may be present.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, and following this review and 
examination, the examiner is requested  
to offer comments and an opinion as to 
whether the veteran has residuals of the 
right ankle injury he sustained during 
service, and if so to specify the nature 
of those residuals.  The examiner should 
specifically comment on the presence or 
absence of arthritis and/or a bone spur 
of the right foot, and if present, 
whether either is a residual of the 
symptomatology shown in the service 
medical records.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

5.  The veteran should be afforded an 
examination by a neurologist to ascertain 
the nature and etiology of any peripheral 
neuropathy of the lower extremities that 
may be present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and examination, 
the examiner is requested to offer 
comments and an opinion as to whether the 
veteran has peripheral neuropathy of his 
lower extremities, and if so, whether it 
is due to his service connected diabetes 
mellitus.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

6.  The RO should take appropriate 
action, including issuance of a Statement 
of the Case, on the appeal initiated by 
the veteran from the February 2003 
decision that denied a clothing 
allowance.  The veteran and his 
representative should be clearly advised 
of the need to file a Substantive Appeal 
if the veteran wishes to complete an 
appeal from those determinations.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


